Order entered November 19, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00563-CR

                               NIRAJ KRISHNA, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 401-81619-2017

                                         ORDER
       Before the Court is appellant’s November 14, 2018 motion to substitute counsel. We

GRANT the motion and DIRECT the Clerk of the Court to REMOVE Adrian L. Crane and

SUBSTITUTE Casey T. Boyd as counsel for appellant. All future correspondence should be

sent to Casey T. Boyd; 5700 Granite Parkway, Suite 950; Plano, Texas 75024; telephone: (214)

473-8686 ; facsimile: (214) 473-8685; email: boydlitigation@gmail.com.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE